Concurring Opinion

Waters, J.,
September 11, 1958. — I concur fully in everything that Judge Milner has said in his well considered opinion. To my mind, blackmail and extortion are synonymous terms. The offense was indictable at common law when committed by color of office. This was common law extortion. Section 12 of The Criminal Code of March 31, 1860, P. L. 382, which is the predecessor of section 318 of The Penal Code of June 24, 1939, P. L. 872, made it a statutory offense. A *551public officer could no longer be convicted of common law extortion but must be prosecuted under the specific section of The Penal Code. The Act of June 9, 1911, P. L. 8-33, from which section 801 of The Penal Code was derived, made extortion not by color of office an indictable offense, which it was not at common law. Section 12 of the 1860 code and section 318 of the 1939 code have never been restricted to the receipt of excessive fees by public officers but apply to all forms of extortion by color of office. See Commonwealth v. Clark, 123 Pa. Superior Ct. 277 (1936), wherein it was held that defendant, a State senator, could not be charged with common law extortion but must be prosecuted under section 12 of the 1860 code.
There is serious doubt in my mind also whether the Magistrates’ Court Act of 1937 does not preclude the prosecution of a magistrate for this offense under The Penal Code. Section 3 of the Magistrates’ Court Act of June 15, 1937, P. L. 1743, 42 PS §1103, provides that: “. . . no magistrate . . . shall demand or receive any money or other thing of value for the performance or nonperformance of any of the duties pertaining to his office other than fees and compensation allowed by law.”
Section 44 of the same act, 42 PS §1145, makes violation of the act a misdemeanor punishable by a fine not exceeding $1,500 and/or imprisonment not exceeding three years and dismissal from office. The specific statutory provision precludes prosecution of a magistrate for common law malfeasance, misfeasance and nonfeasance in office: Commonwealth v. Knox, 172 Pa. Superior Ct. 510 (1953). It would seem also to preclude prosecutions under other and more general statutory provisions.
But chiefly I am influenced by my firm belief that judicial sanction should never be given to what I consider the fatal error of the Commonwealth in this case. *552I refer to the fact that the principal incriminating evidence against these defendants was, in my opinion, bought and paid for by representatives of the Commonwealth. The record is devoid of any denial of this fact.
In this respect the case is one of first impression to me and the impression is a shocking one. Such methods as were here employed and as outlined in Judge Milner’s opinion should never be countenanced.
In the circumstances I would add to our doctrine of jurisprudence, if it is not already there, the vital principle of law that evidence of this character must lack the quality necessary to entitle it to be presented to a jury, and as a matter of law must be completely excluded from consideration.
For this reason I am not troubled by the rule of law that the sufficiency of the evidence must be tested according to the Commonwealth’s evidence when considering a motion in arrest of judgment. The Act of June 15, 1951, P. L. 585, sec. 1, 19 PS §871, provides that if after consideration of the entire record the court shall decide that there is not sufficient evidence to sustain the conviction, it shall forthwith discharge the defendant and dismiss the case.
In my opinon, there was not sufficient evidence here because no evidence is competent and legal that a judge believes was bought and paid for as in this case. Hence I am not concerned with the fact that our courts have not gone so far as to say that no truth can flow from a corrupt source where there is corroboration. That fact just has no relevancy according to my theory of the case.
I am not challenging the convictions of the trial judge as a juror. Rather, I challenge the right of any jury to consider testimony that was bargained for and paid for before and after delivery. If one may be convicted in this Commonwealth by evidence procured *553through, the methods here employed, let it not be at the hands of Waters, J.